Citation Nr: 0901807	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  03-15 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1968 to July 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In his June 2003 VA Form 9, the veteran requested a personal 
hearing before a Veterans Law Judge seated at the RO (Travel 
Board hearing), and he reiterated this request in an August 
2003 letter to the RO.  Such a hearing was scheduled for 
November 2004, and the veteran was so informed in September 
2004.  However, he failed to appear for his personal hearing, 
and to date has offered no cause for his absence.  
Accordingly, the Board will adjudicate the veteran's appeal 
as if the hearing request had been withdrawn.  38 C.F.R. § 
20.704(d) (2008).

This case previously reached the Board in January 2006.  At 
that time, the current PTSD claim at issue was remanded for 
further development.  However, in the same decision, the 
Board confirmed the RO's previous denial of service 
connection for chloracne due to herbicide exposure.  The 
veteran has not appealed this matter.  As such, it is not 
before the Board at this time.  So only the PTSD issue 
remains for appellate review.  


FINDING OF FACT

Although there is sufficient corroborating evidence that the 
veteran's alleged in-service stressors actually occurred,  
there is no competent evidence showing the veteran has a 
current diagnosis of PTSD in accordance with the applicable 
VA regulation.



CONCLUSION OF LAW

The veteran does not have PTSD from disease or injury 
incurred or aggravated during his military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in August 2001, July 
2003, and February 2007.  Those letters effectively satisfied 
the notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his service connection for PTSD 
claim; (2) informing him about the information and evidence 
the VA would seek to provide; (3) informing him about the 
information and evidence he was expected to provide.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

Furthermore, the February 2007 letter from the RO further 
advised the veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the veteran has received all 
required notice in this case, such that there is no error in 
the content of VCAA notice.    

But with regards to the timing of VCAA notice, the Board sees 
the RO did not provide the veteran with all general VCAA 
notice prior to the December 2001 adverse determination on 
appeal.  But in Pelegrini II, the U.S. Court of Appeals for 
Veterans Claims (Court) clarified that in these situations VA 
does not have to vitiate that decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, VA need only ensure the veteran receives (or 
since has received) content-complying VCAA notice, followed 
by readjudication of his claims, such that he is still 
provided proper due process.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claims.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  In fact, as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing the 
additional VCAA notice in July 2003 and February 2007, the RO 
again went back and readjudicated the claim in the more 
recent September 2008 SSOC.  So each time after providing the 
required notice, the RO reconsidered the claim - including 
to address any additional evidence received in response to 
the notice.  So the timing defect in the notice has been 
rectified.  It follows that a prejudicial error analysis by 
way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here, as there is no error in the timing 
or content of VCAA notice.    

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), service personnel 
records (SPRs), VA outpatient treatment records, and afforded 
the veteran a VA psychological examination to determine if he 
has PTSD.  The RO also verified the veteran's alleged PTSD 
stressors with the U.S. Armed Services Center for Research of 
Unit Records (USASCURR).  The veteran has submitted several 
written personal and lay statements.  He failed to appear to 
the hearing scheduled for him.  The Board remanded this case 
to assist the veteran with his claim.  The Board is satisfied 
as to substantial compliance with its January 2006 remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board recognizes that the veteran, in a September 2001 
statement, identified private medical evidence dated in 1989 
and 1999 that may be relevant to his PTSD claim.  However, 
the veteran did not provide the address of the providers or a 
sufficient release or authorization for the VA to obtain 
these records, despite being reminded to do so in July 2003 
and February 2007 VCAA letters.  VA is generally required to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a).  However, a claimant is required to cooperate fully 
with VA's efforts and, if necessary, authorize the release of 
existing records in an acceptable form.  38 C.F.R. § 
3.159(c)(1).

In this case, the veteran has not cooperated and provided the 
necessary authorization for VA to request private medical 
records after the RO's requests for such authorization.  
"[T]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board is 
satisfied the RO has made reasonable efforts to obtain these 
private medical records, and no further effort is required.  
38 C.F.R. § 3.159(c).

The Board also sees that the veteran indicated he received VA 
counseling and treatment for stress related to his PTSD in 
1989 at the VA Medical Center (VAMC) in New Orleans, 
Louisiana.  See veteran's personal statements dated in July, 
August, and September of 2001.  VA's duty to assist includes 
obtaining records of relevant VA medical treatment identified 
by the veteran.  VA must continue to obtain such records 
unless it is documented that the records do not exist or that 
further efforts would be futile.  38 U.S.C.A. § 5103A(c)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (c)(3) (2008).  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  
However, in this case, although the RO attempted to secure 
these records, in August 2001 the VAMC in New Orleans 
provided a negative response.  The Board finds there is no 
further basis to secure these records.  

Finally, with respect to the duty to assist, in the October 
2008 Statement of Representative (VA Form 646), the veteran's 
representative discussed the RO's January 2006 VCAA letter.  
This letter had been sent by the RO to the veteran's most 
recently provided address.  This letter requested the veteran 
to provide more information about his private medical 
treatment, but was "returned to sender" with a further note 
that the veteran was "no longer a resident."  On this 
basis, the representative added it was difficult to prove if 
the veteran received all subsequent correspondence from the 
RO to this address.  In this regard, as the Court stated in 
Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) 
(citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)), "[p]rinciples of administrative regularity 
dictate a presumption that Government officials 'have 
properly fulfilled their official duties.'"  In Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994), the Court noted that 
VA is required only to mail notice to the latest address of 
record in order for the presumption of regularity to attach.  
In addition, according to VA regulation, notification for VA 
purposes is written notice sent to the claimant's last 
address of record.  38 C.F.R. § 3.1(q).  In the normal course 
of events, it is generally the veteran's burden to keep VA 
apprised of his whereabouts.  If he does not do so, VA is not 
obligated to "turn up heaven and earth to find him."  Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993).  

Here, a VCAA letter duplicate to the January 2006 letter was 
resent by the RO in February 2007 to this same address of 
record, but was not returned as undeliverable, and there is 
no other indication of nonreceipt.  The September 2008 SSOC 
was also mailed to the same address without any problems.  
Furthermore, a December 2007 Address Information Request (VA 
Form 70-3443) from the United States Postal Service (USPS) 
Postmaster confirmed that the veteran's mail was successfully 
delivered to the address the veteran previously gave.  In 
addition, in a September 2006 Memo, the RO attempted to 
contact the veteran by way of telephone, as well as sending a 
letter to another address the veteran had provided.  In sum, 
the presumption of regularity has not been sufficiently 
rebutted.  There is no further duty on the part of the VA to 
contact the veteran or further delay the adjudication of his 
claim.  

Overall, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Law and Regulations with Analysis

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2007).  

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

If VA determines the veteran did not engage in combat with 
the enemy, or that his alleged stressor does not involve 
combat, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates his testimony or statements.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  However, as stated by the Court, corroboration 
of every detail of a claimed stressor, including the 
appellant's personal participation, is not required; rather, 
a veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Pentecost v. Principi, 16 Vet. App. 124, 
128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 
(1997)).

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. App. 
at 396.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

SPRs confirm that the veteran, a serviceman in the United 
States Navy, was assigned to Helicopter Light Attack Squadron 
Three from August 1969 to August 1970 in Vietnam.  He did not 
receive any medals or awards indicative of combat exposure.  
His military occupational specialty (MOS) is listed as an 
aviation ordinanceman.  

The veteran contends that he suffers from PTSD as the result 
of the following in-service stressors in Vietnam: (1) He 
indicates that his unit was subject to mortar, rocket, and 
sniper attacks from the enemy; (2) he indicates that he 
participated in flights over hostile territory; (3) he 
indicates a friend in his unit, Lloyd Bowles, died in a 
helicopter crash in 1970; (4) he indicates that his duties 
included dislodging rockets from rocket launchers which made 
him nervous; and (5) he indicates he witnessed a fellow 
serviceman get shot in the leg.  He attributes his symptoms 
of nightmares, flashbacks, social isolation, intrusive 
thoughts, irritability, and failed social relationships to 
his PTSD.  See veteran's statements dated in July and 
September 2001; lay buddy statement dated in July 2001; and 
report of VA psychological examination dated in November 
2001.  

Since there is insufficient evidence of combat with the 
enemy, there must be credible supporting evidence that the 
claimed in-service stressors actually occurred.  38 C.F.R. 
§ 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. 
at 395.

In this regard, here, there is credible supporting evidence 
elements of stressors alleged by the veteran actually 
occurred.  38 C.F.R. § 3.304(f)(3).  The Board emphasizes a 
stressor need not be corroborated in every detail.  
Pentecost, 16 Vet. App. at 128.  Specifically, in a February 
2002 letter, USASCURR confirmed that an individual in the 
veteran's unit suffered a leg wound during the time period 
identified by the veteran, his unit repeatedly received enemy 
fire as indicated by the veteran, and Lloyd Bowles was killed 
in a helicopter crash in 1970 when the veteran was assigned 
to the unit.  Therefore, there is sufficient credible 
evidence these stressors actually occurred.  

Regardless, his PTSD claim must still be denied.  The claims 
file does not contain any medical evidence diagnosing PTSD in 
accordance with VA regulation.  38 C.F.R. § 3.304(f).  In 
fact, the claims folder is negative for any PTSD diagnosis.  
Notably, after a thorough examination of the veteran and a 
review of the claims folder, the November 2001 VA 
psychological examiner opined that the veteran did not have 
sufficient frequency and intensity of PTSD symptoms to 
warrant a current diagnosis.  There is no contrary opinion of 
record.  VA treatment records dated from 2001 to 2003 are 
also negative for a PTSD diagnosis.  And as mentioned, absent 
evidence of a current PTSD diagnosis, service connection 
simply is not possible because there is no present condition 
to attribute to the confirmed incidents in service.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).  

If, in the future, the veteran does receive a medical 
diagnosis of PTSD, he should seek to reopen this claim.  
However, at this juncture, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for PTSD, so it must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


